64 N.Y.2d 962 (1985)
In the Matter of Allstate Life Insurance Company, Appellant,
v.
Superintendent of Insurance of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued February 12, 1985.
Decided March 21, 1985.
T. Richard Kennedy, Edward Thompson, John M. Nonna and Deborah F. Peters for appellant.
Robert Abrams, Attorney-General (Lillian Z. Cohen, Robert Hermann and O. Peter Sherwood of counsel), for respondent.
Gordon E. McCutchan for Nationwide Life Insurance Company, amicus curiae.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
Order affirmed, with costs, for reasons stated in the opinion by Justice Leonard H. Sandler at the Appellate Division (99 AD2d 278).